 



EXHIBIT 10.1
LOCKUP AGREEMENT
     THIS LOCKUP AGREEMENT (the “Agreement”) by and between Quovadx, Inc. (the
“Company”), and                      (the “Officer”) (collectively, the
“Parties”), is entered into as of September 30, 2005 (the “Effective Date”).
RECITALS
     A. The Officer is currently employed with the Company and, in connection
with such employment, has been granted options to purchase the Company’s Common
Stock under the Company’s 1997 Stock Plan and/or 1999 Nonstatutory Stock Option
Plan (the “Plans”).
     B. The Compensation Committee of the Board of Directors of the Company has
approved, effective as of October 1, 2005, the acceleration of vesting of all
unvested employee stock options outstanding as of September 14, 2005, with
exercise prices greater than $3.00 per share, but in doing so imposed
restrictions on the ability of certain principal officers and executive officers
of the Company (including the Officer) to sell any shares underlying any such
stock options until such time as the shares would have vested without the
acceleration.
AGREEMENT
     1. Lockup.
          (a) The Officer will not, without the prior written consent of the
Company, offer, sell, contract to sell, pledge or otherwise dispose of (or enter
into any transaction which is designed to, or might reasonably be expected to,
result in the disposition of) any shares of Common Stock of the Company
underlying any stock options held by the Officer that are unvested as of the
date hereof (prior to giving effect to the action by the Compensation Committee
referred to in Recital B above) until the earliest of (i) the original vesting
date applicable to such shares, (ii) a change of control acceleration event as
provided in the Officer’s option agreements and/or employment agreement, or
(iii) the Officer’s termination of employment with the Company, death or
disability (as such terms are defined in the Plans).
          (b) The restriction in Section 1(a) shall not apply to (i) bona fide
gifts, provided the recipient thereof agrees in writing with the Company to be
bound by the terms of this Agreement, (ii) dispositions to any trust for the
direct or indirect benefit of the Officer and/or the immediate family of the
Officer, provided that such trust agrees in writing with the Company to be bound
by the terms of this Agreement, or (iii) transfers by will or under the laws of
descent.
          (c) The Company may impose stop-transfer instructions to enforce the
terms of this Agreement.
     2. Severability. The provisions of this Agreement are severable. If any
provision is determined to be invalid, illegal, or unenforceable, in whole or in
part, the remaining provisions and any partially enforceable provisions shall
remain in full force and effect.
     3. Waiver. Either Party’s failure to enforce any provision of this
Agreement shall not act as a waiver of that or any other provision. Either
Party’s waiver of any breach of this Agreement shall not act as a waiver of any
other breach.
     4. Entire Agreement. This Agreement constitutes the entire agreement
between the Parties concerning the subject matter of this Agreement. This
Agreement supersedes any prior communications, agreements or understandings,
whether oral or written, between the Parties relating to the subject matter of
this Agreement.

 



--------------------------------------------------------------------------------



 



     5. Amendments. This Agreement may not be amended or modified except in
writing signed by both Parties.
     6. Governing Law. The laws of the State of Colorado shall govern this
Agreement (with the exception of its conflict of laws provisions).
     7. Notice. Whenever any notice is required, it shall be given in writing
addressed as follows:

         
 
  To the Company:   Quovadx, Inc.
 
      Attn: Chief Legal Officer
 
      7600 E. Orchard Road
 
      Suite 300S
 
      Greenwood Village, CO 80111
 
       
 
  To the Officer:   At the last residential address known by the Company.

          Notice shall be deemed given and effective three (3) days after the
deposit in the U.S. mail of a writing addressed as above and sent first class
mail, certified, return receipt requested, or when actually received. Either
Party may change the address to which notices shall be delivered or mailed by
notifying the other Party of such change in accordance with this Section.
     IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of
the day and year first above written.

            QUOVADX, INC.
      By:           Harvey A. Wagner        President and Chief Executive
Officer     

         
 
  OFFICER    
 
       
 
                 

 